Citation Nr: 0403156	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-15 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease.

2.  Entitlement to service connection for hypertension on 
either a direct basis or as secondary to service connected 
shell fragment wound of the left shoulder.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for squamous cell 
carcinoma of the face.

5.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of left shoulder, involving Muscle Group 
I, currently evaluated as 10 percent disabling.

6.  Entitlement to special monthly compensation for the 
veteran because of the need for regular aid and attendance of 
another person or by reason of being housebound.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  This appeal arises from March 2002 and April 
2002 rating decisions of the Department of Veterans Affairs 
(VA), Winston-Salem, North Carolina, regional office (RO).  

The veteran and his wife provided testimony before the 
undersigned at a hearing in Washington, D.C., in November 
2003.  A transcript of that hearing is of record.

At the hearing, the veteran's representative appeared to 
raise the issue of entitlement to service connection for 
post-traumatic stress disorder.  That issue is hereby 
referred to the RO for initial consideration.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim (inapplicable here), 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was provided with a letter in 
June 2001 that notified him of the VCAA.  This letter 
referred to his claim for an increased evaluation for his 
shoulder condition, and to his claims for service connection 
for "heart condition and a ear condition."  He was not 
informed as to what type of evidence would be necessary to 
substantiate his claim for special monthly compensation 
because of the need for regular aid and attendance of another 
person or by reason of being housebound.

At the hearing before the undersigned, the veteran referred 
to treatment by a Dr. Jonathan Cooke.  Pertinent records of 
Dr. Cooke are not currently associated with the claims folder 
and should be obtained.  The veteran and his representative 
indicated that additional records were forthcoming, that they 
were modifying their contentions and intimated that 
additional notice regarding what evidence was required to 
favorably prosecute the claims was needed.  

Additionally, the veteran referred to treatment at the 
Fayetteville and Durham VA medical centers.  The most recent 
treatment records from those facilities are dated in June 
2001.  Records of treatment since that time should be 
obtained.  

Similarly, the most recent records from the veteran's family 
physician, J. Stanley Vetter, M.D., are also dated in June 
2001.  Again, the Board is of the opinion that more recent 
records should be obtained.

Finally, the Board notes that a statement received in January 
2004 from the veteran's representative indicated that the 
veteran had until recently received hospice care.  Records of 
his hospice treatment should also be obtained in order to 
properly evaluate his claim for special monthly compensation.

In order to ensure due process, this case must be REMANDED 
for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support each of his claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish.  The 
RO and his representative should be given 
an opportunity to submit additional 
argument on the issues currently on 
appeal.

2.  The RO should obtain all treatment 
records of the veteran from the VA 
medical centers in Fayetteville and 
Durham, North Carolina, since June 2001.  
All records obtained should be associated 
with the claims folder.

3.  After obtaining any necessary 
releases, the RO should obtain all 
treatment records of the veteran from Dr. 
Jonathan Cooke, as well as all treatment 
records of the veteran since June 2001 
from J. Stanley Vetter, M.D.  All records 
obtained should be associated with the 
claims folder

4.  After obtaining any necessary 
releases, the RO should obtain all 
treatment records of the veteran from the 
hospice in which he was treated from 
November 2003 to January 2004.  All 
records obtained should be associated 
with the claims folder.  

5.  The RO should readjudicate the 
veteran's claims with consideration of 
all evidence obtained pursuant to the 
above requested development as well as 
all evidence already of record.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and provided an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


